Judgment, Supreme Court, New York County (O. Peter Sherwood, J), entered December 12, 2008, denying the petition seeking, inter alia, to annul the determination of respondent New York State Division of Housing and Community Renewal (DHCR), dated July 16, 2008, which unilaterally increased the maximum surcharge schedule for over-income tenants at petitioner Rivercross to 30% and increased the maintenance charges by 2.1%, and dismissing the proceeding, unanimously *578reversed, on the law, without costs, and the petition granted to the extent of annulling DHCR’s determination and remanding the matter for further proceedings.
No deference should be accorded DHCR’s determination unilaterally imposing an increased surcharge schedule upon Rivercross, where the language of the Private Housing Finance Law is clear that the schedule of surcharges is to be promulgated by the housing company “with the approval” of DHCR (Private Housing Finance Law § 31 [3]; see Vink v New York State Div. of Hous. & Community Renewal, 285 AD2d 203 [2001]; see also Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459 [1980]). Concur—Gonzalez, P.J., Mazzarelli, Nardelli, Acosta and AbdusSalaam, JJ. [Prior Case History: 2008 NY Slip Op 33153(U).]